DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/09/2021, 04/28/2021, and 02/01/2022.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosa et al. (6501588), hereinafter Rosa.
Regarding claim 1, Rosa discloses, in figures 4a-4c and 5, a piston-mode spatial light modulator (SLM) (basic structure of tilt mirrors) (figures 4a-4c and col. 4, lines 5-8 ad 59-60) comprising: a mirror (405, mirror) (col. 4, line 61); and an electrode (410, electrode) attached to the mirror (405) (col. 4, lines 15-19 and col. 5, lines 4-6), the electrode (410, electrode) including: a rigid body (456, longitudinal flexures) (col. 5, lines 35-38); and three spring legs (450, suspension arms) coupled to the rigid body (456, longitudinal flexures) and configured to displace the rigid body responsive to an electrostatic force applied to the electrode (410, electrode) (col. 4, lines 26-29 and col. 5, lines 54-57).
Regarding claim 2, Rosa discloses, in figures 4a-4c and 5, a piston-mode spatial light modulator (SLM) (basic structure of tilt mirrors) (figures 4a-4c and col. 4, lines 5-8 ad 59-60), wherein the electrode (410, electrode) has a hexagonal shape (col. 7, lines 2-10).
Regarding claim 3, Rosa discloses, in figures 4a-4c and 5, a piston-mode spatial light modulator (SLM) (basic structure of tilt mirrors) (figures 4a-4c and col. 4, lines 5-8 ad 59-60), wherein the three spring legs partially wrap around a perimeter of the rigid body (figure 5).
Regarding claim 4, Rosa discloses, in figures 4a-4c and 5, a piston-mode spatial light modulator (SLM) (basic structure of tilt mirrors) (figures 4a-4c and col. 4, lines 5-8 ad 59-60), further comprising a base electrode configured to apply a voltage to cause the electrostatic force (col. 4, lines 22-27).
Regarding claim 5, Rosa discloses, in figures 4a-4c and 5, a piston-mode spatial light modulator (SLM) (basic structure of tilt mirrors) (figures 4a-4c and col. 4, lines 5-8 ad 59-60), wherein the base electrode is curved away from the rigid body (figure 4c).
Regarding claim 6, Rosa discloses, in figures 4a-4c and 5, a piston-mode spatial light modulator (SLM) (basic structure of tilt mirrors) (figures 4a-4c and col. 4, lines 5-8 ad 59-60), wherein the rigid body is curved away from the base electrode (figure 4c).
Regarding claim 7, Rosa discloses, in figures 4a-4c and 5, a piston-mode spatial light modulator (SLM) (basic structure of tilt mirrors) (figures 4a-4c and col. 4, lines 5-8 ad 59-60), further comprising a mirror attachment (415, flexure hinges) coupled between the mirror (405, mirror) and the electrode (410, electrode) (col. 4, lines 65-67).
Regarding claim 8, Rosa discloses, in figures 4a-4c and 5, a piston-mode spatial light modulator (SLM) (basic structure of tilt mirrors) (figures 4a-4c and col. 4, lines 5-8 ad 59-60), further comprising a spring attachment coupled between the spring legs and a base, wherein the electrode, the mirror attachment and the spring attachment are made of a same material (col. 4 lines 60-67).
Regarding claim 9, Rosa discloses, in figures 4a-4c and 5, a piston-mode spatial light modulator (SLM) (basic structure of tilt mirrors) (figures 4a-4c and col. 4, lines 5-8 ad 59-60), wherein the spring attachment is coupled to a ground (col. 4, lines 64-65).
Regarding claim 10, Rosa discloses, in figures 4a-4c and 5, a piston-mode spatial light modulator (SLM) (basic structure of tilt mirrors) (figures 4a-4c and col. 4, lines 5-8 ad 59-60), wherein the mirror attachment is shorter than the spring attachment (figure 4a). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872